September 1, 1972


Hon. Hugh C. Yantis, Jr.          Opinion No. M- 1207
Executive Director
Texas Water Quality Board          Re:   Correction of Clerical errors
Lowich Building                          by interpretation of the 1973
Austin, Texas   78701                    General Appropriations Act.
                                         re : Water Quality Board ap-
Dear Mr. Yantis:                         propriations.

     Your recent request for our opinion requests our legal con-
struction of the meaning of Items 18 and 19 and alrelated rider
provision contained in the 1973 Appropriation Act for the Water
Quality Board. The provisions which you inquire about are found
on pages 111-152, 111-155, and V-37, of the Journal Supplement
Text, and such provisions read as follows:
                                 * * *

          "18.        Planning and Feasibility studies,
                      by contract, of areawide sewage
                      treatment facilities              100,000

          "19.        For installation and implemen-
                      tation of a computer system        258,061

          .   .   .

          "Expenditures from Item 18 may be made for clas-
          sified salaries, current and recurring operating
          expenses and capital outlay. All expenditures
          from this item for the use of a computer shall be
          limited to interagency agreements with the Water
          Development Board except in those instances which
          require special computer applications not avail-
          able through the Water Development Board."
           (Emphasis added)



     1
      Acts 62nd Leg., 3d. C.S., 1972, S.B. 1.


                                    -5921-
Hon. Hugh C. Yantis, Jr., page 2           (M-1207)



     We note that the previous appropriation act for fiscal year
1972 read substantially the same except that Item 19 was then
numbered "18." Acts 62nd Leg., R.S., 1971, Chap. 1047, pages
3649 and 3651. It is evident that the Legislature meant for
each of the above riders to regulate money to be spent by the
Texas Water Quality Board for "installation and implementation
of a computer system".

      YOU have also informed the office as follows:

             "Both rider provisions speak to the
          funding of a computer system. The rider
          for Fiscal Year 1972 addressed itesel to
          'the appropriation made above for instal-
          lation of a computer system', which was
          listed as item number 18. In the Fiscal
          Year 1973 rider provision the legislature
          again spoke to the funding of a computer
          system; but in this provision reference
          was made to 'expenditures from item 18'.
          The addition of an item number 6 - direct-
          orate provision brought the old item 18 -
          computer provision up one number to item
          number 19 for the coming fiscal year.

              "An obvious drafting mistake has oc-
           curred. Use of funds from the new item
           18 (relating to areawide sewage treatment
           facilities) for classified salaries, cur-
           rent and recurring operating expenses and
           capital outlay, for the purpose of in-
           stalling and implementing a computer sys-
           tem, would frustrate the apparent intention
           of the legislatute to employ monies from
           the new item 19 for this purpose. Leqis-
           lative history based upon the utilization
           of a similar format for both appropriations
           supports the proposition that the inclusion
           of a new category at item 6 led to the mis-
           citing of item 18 in the rider provision."

     We agree with your construction of the 1973 Appropriation
Act and it is our opinion that the rider provision must be ap-
plied to the Item 19 of the current general appropriations act.




                              -5922-
Hon. Hugh C. Yantis, Jr., page 3         (M-1207)



     While those interpreting a statute are not authorized to
re-write the law, the Texas rule from an early time has been
that clerical errors may be corrected in order to carry out
the manifest intentions of the Legislature.  See Endlich, A
Commentary on the Interpretation of Statutes (1888), Sec. 319,
at page 435; Chambers v. State, 25 Tex. 307 (1860); Attorney
General Opinion No. C-131 (1963), holding that "obvious errors
or mistakes of a clerical, grammatical or typographical na-
ture may be disregarded . . .'. Article 11, V.C.S.

     Another rule of construction allows us to consider prior
appropriation acts in pari materia with the current appropri-
ation act to discover legislative intent even though the for-
mer statute on appropriations has expired.  2 Sutherland,
Statutes and Statutory Construction, Sec. 5203, page 540. Fur-
thermore, the provisions of appropriation acts, as well as
those of any other class of statutes, are to be construed in
connection with previous laws relating to the same subject mat-
ter.  Endlich, Interpretation of Statutes (1888), Sec. 46,
pages 59-60; Converse v. U.S., 21 How. 463; and see Riggs v.
Pfister, 21 Ala. 469; Riggs v. Brewer, 64 Ala. 282.

       Applying the above rules of statutory construction to
the rider provision which you have inquired about, we find that
the legislative intent was that the rider provision reciting
both "Item 18" and "computer" services must have been meant to
relate   to the present item 19. To apply the provision of such
rider to Item 18 which now relates to sewage treatment plants
would do violence to the true intent of the Legislature and
would nullify the Legislative intent to place limitations on
expenditures under Item 19 for computer services.

     We, therefore, hold that the rider is valid and applies to
computer expenses to be made from Item 19, and that the refer-
ence therein to "Item 18" was a pure clerical error which may
be disregarded.  Use of the word "computer" in the rider provi-
sion shows clearly that the number reference was an error.


                      SUMMARY
                      -------
          The true intent of the Legislature can
          be discovered and clerical errors can be
          disregarded in order to uphold such Leqis-
          lative intentions where a rider provision
          to the 1973 general appropriations act



                            -5923-
Hon. Hugh C. Yantis, Jr., page 4         (M-1207)



          clearly reflects a clerical error in the
          numbering thereof. Both Items 18 and 19
          of the Appropriation Act for the Water
          Quality Board are subject to the riders
          immediately appearing thereunder.




Prepared by Roger Tyler
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Linward Shivers
Gordon Cass
John Grace
Jack Sparks

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -5924-